



Exhibit 10.5


AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of November
14, 2016 by Equity One, Inc. (the “Company”), a Maryland corporation, and
William Brown (“Executive”).
W I T N E S S E T H.
WHEREAS, the Company and Executive entered into that certain Amended and
Restated Employment Agreement, dated as of June 6, 2016 (the “Employment
Agreement”) (capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Employment Agreement); and
WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
1.
Section 5(b)(ii) of the Employment Agreement is hereby amended by deleting such
section thereof and replacing the same with the following:



“(ii)     Notwithstanding anything contained in this Section 5 to the contrary,
no Bonus shall be payable hereunder to Executive with respect to any calendar
year unless Executive is employed hereunder by the Company as of the last day of
such calendar year.


2.
Section 6(f) of the Employment Agreement is hereby amended by adding the
following sentence at the end thereof:



“Notwithstanding anything to the contrary contained herein, (i) Executive
acknowledges and agrees that none of (a) the consummation of the transactions
contemplated by the Agreement and Plan of Merger, dated as of November 14, 2016
by and between Regency Centers Corporation, a Florida corporation (“Raven”), and
the Company (the “Merger”), (b) the initial change in Executive’s title to
accommodate Raven’s reporting structure and (c) Executive reporting to the
Executive Vice Vice President, Development, of Raven, shall constitute Good
Reason for purposes of this Agreement, and Executive waives his right to
terminate his employment for Good Reason in connection with the occurrence
thereof, and (ii) any resignation by the Executive during the 30-day period
following the six month anniversary of the consummation of Merger shall be
considered a termination by Executive for Good Reason for all purposes of this
Agreement (the “Walkaway Good Reason Right”), and the Good Reason Process and
Cure Period shall in no event be applicable to the Executive’s Walkaway Good
Reason Right.”
3.
Section 8(b)(ii) of the Employment Agreement is hereby amended by deleting such
section thereof and replacing the same with the following:



“(ii) Subject to the Qualifying Conditions and notwithstanding anything to the
contrary in Section 5(b)(ii), on the Entitlement Commencement Date the Company
shall pay to Executive a lump-sum payment equal to the sum of (A) 2.0x the sum
of (x) Executive’s average annual Bonus, if any, for the three most





--------------------------------------------------------------------------------





recently completed calendar years plus (y) the Executive’s then current Base
Salary and (B) a pro-rata portion of the Executive’s annual Bonus Target for the
calendar year in which the Date of Termination occurs, determined by multiplying
such Bonus Target by a fraction, the numerator of which is the number of days
from the beginning of the calendar year through the Date of Termination and the
denominator of which is 365. The average annual Bonus shall be determined as
follows: such amount shall be the average annual Bonus, if any, for the three
most recently completed calendar years or, if fewer than three calendar years of
the Employment Period have been completed, the average annual Bonus for the
completed calendar years.”
4.
The last sentence of Section 8(g) of the Employment Agreement is hereby amended
by deleting such sentence thereof and replacing the same with the following:



“Notwithstanding anything to the contrary contained herein, the parties agree
that, upon the expiration of the Employment Period, (x) the non-renewal of this
Agreement by the Company shall be considered a termination by Company without
Cause, and subject to the Qualifying Conditions, Executive shall be entitled to
any and all termination payments or other benefits as a consequence thereof and
(y) the non-renewal of this Agreement by Executive shall not be considered a
termination by Executive for Good Reason, and except as herein otherwise
expressly provided, Executive shall not be entitled to any termination payments
or other benefits as a consequence thereof.”
5.
Clause (ii) in Section 11(b) of the Employment Agreement is hereby amended by
deleting such clause thereof and replacing the same with the following:



“(ii) directly or indirectly solicit for employment or attempt to employ, or
assist any other person or entity in employing or soliciting for employment,
either on a full-time or part-time or consulting basis, any employee (whether
salaried or otherwise, union or non-union) of the Company (or any of its
subsidiaries).”
6.
Except as specifically set forth herein, the Employment Agreement and all of its
terms and conditions remain in full force and effect, and the Employment
Agreement is hereby ratified and confirmed in all respects, except that on or
after the date of this Amendment all references in the Employment Agreement to
“this Agreement,” “hereto,” “hereof,” “hereunder,” or words of like import shall
mean the Employment Agreement as amended by this Amendment.



7.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument



8.
This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles



9.
This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Employment Agreement, as amended by this Amendment, embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment effective on the
date and year first above written.
EQUITY ONE, INC.
By: /s/ David Lukes     
Name: David Lukes
Title: Chief Executive Officer


/s/ William Brown     





